FILED
                            NOT FOR PUBLICATION                               JUN 09 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10179

               Plaintiff - Appellee,              D.C. No. 4:00-cr-01089-JMR

  v.
                                                  MEMORANDUM *
PIEDAD PERALTA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    John M. Roll, Chief District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Piedad Peralta appeals from the 24-month sentence imposed following her

guilty-plea conviction for conspiracy to transport and harbor illegal aliens, in

violation of 8 U.S.C. § 1324(a)(1). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peralta contends that the district court procedurally erred by failing to

consider and address her arguments in support of a variance and to adequately

explain its reasons for the sentence. The record reflects that the district court

considered all of the factors set forth in 18 U.S.C. § 3553(a) and Peralta’s

mitigating arguments, adequately explained the reasons for the sentence, and did

not otherwise procedurally err. See United States v. Carty, 520 F.3d 984, 991-93

(9th Cir. 2008) (en banc). Further, the record reflects that the low-end 24-month

sentence is substantively reasonable in light of the totality of the circumstances.

See Gall v. United States, 552 U.S. 38, 51-52 (2007).

      AFFIRMED.




                                           2                                        10-10179